Mr. Justice Farmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Lee county sustaining objections to the application of the county collector for judgment for city taxes against real estate belonging to a large number of persons. The tax was extended against the property of the objectors on the theory that said property was within the corporate limits of the village of Franklin Grove. The town of Franklin Grove was incorporated under a special act of the legislature in 1865. Section 3 of said special act provided: “Whenever any tract of land adjoining the town of Franklin Grove shall be laid off into town lots and recorded according to law, the same shall be annexed to and form a part of the town of Franklin Grove.” July 16, 1872, the town of Franklin Grove voted to organize under the general act for the incorporation of cities and villages. In 1883 Richard A. Canterbury caused land owned by him adjoining the village of Franklin Grove to be platted into lots, blocks, streets and alleys. The plat was properly acknowledged and recorded and the land was called Canterbury’s addition to Franklin Grove. Another addition was surveyed, laid out and platted of land adjoining the village of Franklin Grove by the owner, Jerome B. Hussey. The plat was acknowledged and recorded and the land called Hussey’s addition to the village of Franklin Grove. Two other additions by the owner, Columbus D. Hussey, were surveyed, laid out and platted in 1898 and 1899, called Hussey’s Third and Hussey’s Fourth additions to the village of Franklin Grove. A city tax levied by virtue of a city ordinance was extended against the lots in these additions. The owners refused to pay this tax, claiming the property was not .in the village of Franklin Grove, and when application was made for judgment objected to the judgment. The objections were sustained, and from the judgment of the county court sustaining the objections and refusing judgment this appeal is prosecuted. It will be seen that all of the additions to the village of Franklin Grove were laid out and platted after the village had organized under the general Incorporation act for cities and villages. The method of annexing territory to a city or village under that act is entirely different from the method provided by the private charter of the town of Franklin Grove. The general act requires a petition of a majority of the legal voters and a majority of the property owners in the territory sought to be annexed and a submission of the question to a vote of the city or village, and in case a majority vote for annexation the city council or board of trustees is required, within ninety days, to annex the territory by ordinance. By section 3 of the private charter of the town of Franklin Grove the mere platting of land adjoining the corporation into lots and recording the plat annexed the property -to the village. The principal question involved for decision is whether by organizing under the general act the provision of the special charter with reference to the annexation of territory was repealed or ceased to be effective. The general act provides (art. 1, sec. 6,) that it shall apply to all cities and villages organized under the act, and all laws in conflict with the act shall be no longer applicable, “but all laws or parts of laws, not inconsistent with the provisions of this act, shall continue in force and applicable to any such city or village, the same as if such change of organization had not taken place.” Appellant’s contention that there is no inconsistency between the general act and the special charter cannot be sustained. (Murray v. City of Virginia, 91 Ill. 558.) In that case the city of Virginia was incorporated by special act containing a provision with reference to annexation similar to that in the private charter of the town of Franklin Grove. Subsequently it organized under the general Incorporation act. Before this was done an owner of land adjoining the corporation platted it and filed the plat for record. After the organization under the general act another adjoining owner platted land into lots and blocks and filed the plat for record. A city tax was extended against the property in both additions and the owners objected to judgment. The county court gave judgment for the tax against the land in the addition laid out and platted before the general act was adopted and refused judgment against the property in the addition laid out and platted after the city organized under the general act. That judgment was affirmed by this court. It was held that after the city became incorporated under the general- law the provisions of that law governed the annexation of territory. That case cannot be distinguished from this case and is conclusive of the question. Covington v. City of East St. Louis, 78 Ill. 548, is not in point. Appellant relies on decisions where it has been held that where a private charter of a city or village also contains provisions for the organization and maintenance of schools in the city or village, the subsequent organization under the general act does not abrogate or repeal the provisions of the private charter with reference to the schools. Those cases are not in point. The general act for the incorporation of cities and villages makes no attempt to deal with the organization or maintenance of public schools, and its provisions are not inconsistent with those of a private charter on the subject of schools. Smith v. People, 154 Ill. 58; Brenan v. People, 176 id. 620. Appellant also contends that whether the property of objectors had been annexed to the town of Franklin Grove, is a question that cannot be raised in this proceeding. This is a misapprehension, as will be seen by referring to Murray v. City of Virginia, supra, People v. Dunn, 247 Ill. 410, People v. Chicago, Burlington and Quincy Railroad Co. 231 id. 463, and People v. Welch, 252 id. 167. The judgment of the county court is affirmed. Judgment affirmed.